DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group III, claim 7-9, in the reply filed on March 21, 2022 is acknowledged.  The traversal is on the grounds that the special technical feature is the TWR114 strain of Mitsuaria chitosanitabida, and there is no serious search/examination burden.  This is not found persuasive because contrary to Applicant’s assertion, the TWR114 strain of Mitsuaria chitosanitabida is not a technical feature required between any of the groups, let alone all the groups.  The limitation of this specific strain is only present in Group I.  While the claims are interpreted in light of the specification, limitations, such as a specific TWR114 strain of Mitsuaria chitosanitabida, will not be read into a claim, especially when only “a strain belonging to genus Mitsuaria” is recited (see claim 1, which provides the technical feature between all groups).  With regard to burden, the groups do not share a special technical feature, as noted.  
As such, the requirement is still deemed proper and is therefore made FINAL.

Claims 1-6 and 10-13 are withdrawn.  Claims 7-9 are currently pending and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/JP2018/013857, filed March 30, 2018, which claims priority to Japanese Application No. 2017-074841, filed April 4, 2017.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite, because this claim refers to non-elected and withdrawn claim 1, which is not under examination.  As such, it is unclear what strain of viable bacteria is being utilized for the claimed method.  For the purposes of examination, “the strain of claim 1” is interpreted to be a strain belonging to the genus Mitsuaria and having a bacterial plant disease control effect. 
Claims 8 and 9 are included in this rejection as these claims depend from above rejected claim 7, and fail to remedy the noted deficiency.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural process without significantly more. The claims recite a method of controlling a plant disease by contacting a plant or soil with a viable bacteria of the genus Mitsuaria. This judicial exception is not integrated into a practical application because this method is a natural process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, only a method of controlling a plant disease by contacting a plant or soil with a viable bacteria of the genus Mitsuaria is claimed.  
With regard to Step 1, the method as claimed in claims 7-9 is a process.  
With regard to Step 2A, prong one, claim 7 recites a method of controlling a plant disease by contacting a plant or soil with a viable bacteria of the genus Mitsuaria.  It is noted that Applicant indicates that a Mitsuaria sp. usable in the method was isolated from the rhizosphere soil of a green onion plant (see Specification, Para. 16), and thus is a naturally occurring microorganism already present in the soil.  As the Mitsuaria strain is found in nature contacting the soil around a plant, the result of controlling a plant disease by such contact necessarily flows from this natural contact.  As such, the process as claimed is deemed to encompass the natural process of natural Mitsuaria contacting plant soil in nature.  
With regard to Step 2A, prong two, claim 7 does not recite any elements in addition to the natural process, which includes the natural process of Mitsuaria contacting plant soil.  As such, there is no additional elements in claim 7 that apply or use the judicial exception in some other meaningful way, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Mitsuaria contacting plant soil.  As such, the claim does not recite additional elements that alone or together amount to significantly more than the judicial exception itself.  
Claims 8 and 9 recite further results provided by the Mitsuaria contacting a plant and/or soil.  As such, these claims do not cure the noted deficiency.
For the forgoing reasons, the method as claimed is not deemed to encompass patent eligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McSpadden Gardener et al. (US 2011/0293570; Published 2011).  
With regard to claim 7, McSpadden Gardener et al. teach contacting a plant, seed, or soil with viable bacteria, including the viable Mitsuaria species deposited under ATCC Accession No. PTA-10183, where such contacting controls plant disease (Abs.; Para. 47, 53; Table. 5).
With regard to claims 8 and 9, McSpadden Gardener et al. teach the method as claimed, including the components as claimed.  As these components cannot be separated from their properties, contacting the Mitsuaria species as taught by McSpadden Gardener et al. to a plant 

Conclusion
No claims are allowable.

Art of Record:
Miranda, Effects of Microbial Inoculants on Biocontrol and Plant Growth Promotion, Thesis, Graduate Program in Plant Pathology, The Ohio State University, 2012 (contacting a plant with viable bacteria, including of the Mitsuaria to control plant disease).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653